                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

CHARLES AL-PINE,

               Petitioner,

vs.                                                   No. CV 18-00751 KG/KK


KENDALL RICHERSON,

               Respondent.

                                     ORDER TO TRANSFER

       THIS MATTER is before the Court on the Petition for a Writ of Habeas Corpus Under 28

U.S.C. § 2241 filed by Petitioner, Charles Al-Pine (Doc. 1) (“Petition”) and the Mandate of the

United States District Court for the Tenth Circuit (Doc. 15-1). In his Petition, Al-Pine seeks habeas

corpus relief related to the facility where he is presently incarcerated. (Doc. 1). The Tenth Circuit

has directed that this Court transfer this case to the District of Al-Pine’s incarceration. (Doc. 15-

1). The Court orders that the case be transferred to the United States District Court for the Northern

District of Texas, the District of Al-Pine’s incarceration.

       Al-Pine has not been convicted or incarcerated in New Mexico. However, Al-Pine’s

Petition does not challenge any New Mexico conviction or sentence but, instead, challenges the

conditions of his incarceration in Texas. A motion pursuant to § 2241 challenging such matters as

the administration of parole, computation of a prisoner's sentence by prison officials, prison

disciplinary actions, prison transfers, type of detention and prison conditions must be brought in

the federal district of the prisoner’s incarceration, not in the district of conviction. Rumsfeld v.

Padilla, 452 U.S. 426, 442-43 (2004).




                                                  1
        Al-Pine may seek habeas corpus review of confinement only in the federal district where

Al-Pine is incarcerated. Al-Pine is presently incarcerated at Iowa Park in the Northern District of

Texas. (Doc. 1). In the interests of justice, the Court will transfer this proceeding to the United

States District Court for the Northern District of Texas.

       IT IS ORDERED that the CLERK is directed to TRANSFER this case to the United States

District Court for the Northern District of Texas.



                                              ______________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 2
